Citation Nr: 0926587	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for ulcerative colitis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983 and from May 1985 to October 2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO) which, in part, granted service 
connection for ulcerative colitis and for hypertension, and 
assigned a 0 percent (non-compensable) evaluation for each; 
and denied service connection for an eye disorder claimed as 
floaters and residual ammonia chemical burns resulting in 
decreased visual acuity.  

In a subsequent October 2004 rating decision, the RO granted 
an increased 10 percent evaluation for ulcerative colitis, 
effective November 1, 2002, the date of the initial grant of 
service connection.  The Veteran testified at an August 2005 
travel Board hearing; the hearing transcript has been 
associated with the claims file.  The Board remanded the case 
to the RO for further development in July 2007.  In a 
December 2008 rating decision, the RO granted an increased 10 
percent evaluation for hypertension, effective November 1, 
2002.  Development has been completed and the case is once 
again before the Board for review.

In February 2009 and March 2009 statements, the Veteran 
contends that he is developing type II diabetes mellitus 
secondary to service-connected hypertension.  The issue of 
entitlement to service connection for type II diabetes 
mellitus is not currently on appeal and the matter is 
referred to the RO for further action.  



FINDINGS OF FACT

1.  The Veteran was seen for vitreous floaters in service and 
has had chronicity of symptomatology since his separation 
from service.  

2.  Chorioretinal scars in the right eye are not shown to be 
etiologically related to active service. 

3.  The Veteran has current myopic refractive error; myopic 
refractive error is not shown to be related to a superimposed 
disease or injury in service.

4.  The Veteran's ulcerative colitis is shown to be mild; 
competent medical evidence does not reflect ulcerative 
colitis which is moderately severe, with frequent 
exacerbations.

5.  The Veteran is not shown to have diastolic pressure 
readings predominantly at 110 or more, or systolic pressure 
readings predominantly at 200 or more. The Veteran requires 
continuous medication for control of his blood pressure.


CONCLUSIONS OF LAW

1.  Vitreous floaters were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Chorioretinal scars in the right eye were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  Service connection for vision loss due to refractive 
error, including myopia, is precluded by VA regulations.  38 
C.F.R. §§ 3.303(c), 4.9(2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for ulcerative colitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.104, Diagnostic Code 7323 (2008).

5.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Pursuant to the July 2007 remand order, the Veteran was 
issued VCAA notice in August 2008 and December 2008 letters.  
VA informed the Veteran of the evidence necessary to 
substantiate his claims, evidence VA would reasonably seek to 
obtain, and information and evidence for which the Veteran 
was responsible.  The December 2008 letter provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice was not received prior to the initial rating decision.  
Despite the inadequate timing of this notice, the Board finds 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The RO cured any VCAA notice deficiency by issuing the 
corrective notice in August 2008 and December 2008.  The RO 
readjudicated the case in a December 2008 supplemental 
statement of the case (SSOC).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  

In a March 2009 statement, the Veteran contends that his VA 
examinations were inadequate.  The Veteran noted with respect 
to a November 2008 eye examination, that the examiner did not 
test uncorrected vision, and the physician did not discuss 
his medical records with him.  The Board notes that, however, 
that at issue is whether the Veteran has an eye disability 
that is related to military service.  The November 2008 VA 
examination was not a rating examination from which a 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses (see 38 C.F.R. § 4.75 (2008); thus, it was not 
necessary to test the Veteran's uncorrected vision.  Further, 
the November VA examination report does reflect a review of 
the claims file and the VA examiner specifically discussed 
finding in the medical record.  The November 2008 VA examiner 
did not discuss whether the Veteran's diagnosed vitreous 
floaters were secondary to service-connected hypertension in 
accordance with the July 2007 remand order.  See Stegall v. 
West, 11 Vet. App. 268, 270 (1998), (holding that a remand by 
the Board imposes upon the Secretary of the VA a concomitant 
duty to ensure compliance with the terms of the remand).  In 
light of the Board's favorable decision on that issue, 
however, the Board finds no prejudice in proceeding with a 
decision.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The November 2008 VA examiner 
did not find evidence of chorioretinal scars in the eyes; 
thus, it was not necessary to discuss whether a finding of 
such was related to service or to service-connected 
hypertension.  Id.  With respect to the Veteran's diagnosed 
myopia, or refractive error; the Board finds that the 
November 2008 VA opinion adequately discusses whether it was 
related to a superimposed injury in service.  There is no 
indication from the record that the Veteran's refractive 
error is related to a service-connected disease process, nor 
does the Veteran contend such.  Cf. McLendon v. Nicholson, 20 
Vet App. 79, 83 (2006).  Therefore, further remand is not 
necessary in this case.  

The Veteran also indicated disagreement with his November 
2008 rating examination.  However, mere disagreement with the 
findings contained in an examination report does not render 
it inadequate for rating purposes.  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The Board upon reviewing the 
November 2008 VA rating examination finds that it is 
sufficient for proper adjudication in this matter.  

November 2008 VA examinations included a review of the 
medical evidence of record and physical examination.  The 
findings were consistent with the medical evidence of record, 
and all pertinent questions presented on remand were 
addressed. Reasons and bases were given for opinions 
rendered.  There is no indication, from the record, that the 
VA examiners were not qualified to render a medical opinion.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

1.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and are not a disease or injury within 
the meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Service treatment records show that the Veteran was seen in 
June 1983 for irritation in the right eye.  There was no 
visible corneal abrasion.  He was assessed with irritation in 
both eyes.  The Veteran was seen in September 1983 for 
complaints of something in the eye.  The Veteran was assessed 
with floaters.  The Veteran was seen for a swollen right eye 
in October 1987, and was diagnosed with conjunctivitis.  In 
March 1989, the Veteran was seen for a keratoacanthoma in the 
left lower lid, which was noted to be resolving.  He was 
prescribed scrubs and a warm compress.  The Veteran was seen 
in October 2001 for ammonia in the eyes.  His eyes were 
washed with water for 10 minutes.  A follow up report shows 
that the Veteran was seen status post ammonia chemical 
conjunctivitis two days prior.  He was noted to be doing 
well.  

During an October 2002 VA eye examination, completed at the 
time of the Veteran's separation from service, the Veteran 
reported occasional floaters in both eyes, a history of 
ammonia chemical in both eyes, and a history of a cyst on the 
eyes.  The Veteran had a corrected visual acuity of 20/20 in 
both eyes.  The Veteran's eye examination was normal.  The 
examiner stated that the Veteran had no permanent damage 
noted from the reported chemical burn, and no evidence of 
scarring or disease.  The Veteran reported intermittent 
floaters in both eyes; however, there were no floaters 
observed on examination. The Veteran was assessed with ocular 
health within normal limits in both eyes. 

A June 2005 examination completed by a private 
ophthalmologist shows that the Veteran reported floaters in 
both eyes for up to 20 years.  The Veteran was unaware of a 
history of photopsia.  He reported that he had an injury to 
both eyes when ammonia was splashed in each eye in 2001.  The 
Veteran reported that his eyes were irrigated after the 
injury and there had been no significant problem since then.  
He did not indicate a history of significant ocular surgery 
or ocular trauma.  The Veteran was noted to have a history of 
systemic hypertension.  The examination shows that the 
Veteran had visual acuity of 20/20-2 in the right eye and 
20/20 in the left eye.  A dilated fundus examination showed 
vitreous floaters in both eyes, noted to be mild.  The 
physician did not see an actual posterior vitreous 
detachment.  The Veteran had two nonspecific chorioretinal 
scars involving the right eye.  There was no evidence of 
retinal detachment or tears.  The Veteran was assessed with 
bilateral vitreous floaters and two nonspecific chorioretinal 
scars in the right eye which were not visually significant.  
No opinion was rendered with respect to etiology.   

A blood pressure follow-up report from the Family Practice 
Clinic at the Barksdale Air Force Base dated in October 2006 
shows that the Veteran had no hypertensive retinopathy.

November 2008 VA examination included a review of the claims 
file.  An examination was completed by a technician.  The 
Veteran was noted to have a history of floaters and cloudy 
vision.  There was no eye pain.  Symptoms included itching, 
floaters, blurred vision, and halos around lights in both 
eyes.  The Veteran had prescribed glasses.  He did not have 
malignant neoplasm of the eye.  An eye examination was 
completed and findings were recorded in the examination 
report.  The Veteran had visual acuity of the 20/25-1 in both 
the right and left eye with glasses.  

A medical opinion was provided by the Chief of Ophthalmology 
at VA.  The examiner noted that the technician's report and 
the Veteran's history were reviewed.  The Veteran had a 
history of fuel in the eyes in 1983.  He was seen for 
floaters in both eyes in September 1983, and conjunctivitis 
in October 1983.  He had a benign lid lesion removed in 1989 
and he got ammonia in his eyes in 2001.  The Veteran had a 
retinal consultation in 2005 with diagnosed of floaters in 
both eyes and two small chorioretinal scars in the right eye.  
The Veteran did not have diplopia; he had a small papilloma 
right upper lid which was asymptomatic.  Examination of 
ocular motility, primary gaze alignment, visual fields, slit 
lamp, cornea, anterior chamber and iris was normal.  Lenses 
had trace nuclear sclerosis bilaterally which was noted to be 
normal for the Veteran's age.  Dilation was completed.  The 
Veteran had a few vitreous floaters noted in the right eye.  
The retina was normal in both eyes with no chorioretinal 
scars note in either eye.  The Veteran was diagnosed with 
small vitreous floaters in the right eye.  The examiner 
opined that the Veteran's floaters were not the result of or 
caused by his ammonia injury; stating that the ammonia did 
not penetrate the Veteran's eyes.  The examiner also 
diagnosed the Veteran with refractive error.  He opined that 
the Veteran's myopia was not caused by or a result of the 
Veteran's ammonia injury; stating that myopia is caused by 
the eye being longer. 

The medical evidence of record shows that the Veteran has 
been diagnosed with vitreous floaters; chorioretinal scars in 
the right eye; and myopic refractive error.

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  
Although the June 2005 private examination is probative with 
respect to the Veteran's diagnosis of bilateral vitreous 
floaters and two nonspecific chorioretinal scars in the right 
eye; no opinion was rendered with respect to the etiology of 
such.   In this case, the Board finds that the November 2008 
VA opinion provides probative evidence with respect to the 
Veteran's current diagnoses and the etiology of that 
diagnoses.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  Based on all the 
evidence and on his expertise, the examiner provided a fully 
articulated opinion and provided sound reasoning for his 
conclusion.  

Vitreous floaters

Although the November 2008 VA examiner indicated that the 
Veteran's vitreous floaters were not related to an ammonia 
injury in service; the examiner did note in assessing the 
Veteran's history, that the Veteran was seen for floaters in 
both eyes in September 1983.  He did not provide further 
opinion addressing the presence of floaters in service.  
Although there was no objective evidence of vitreous floaters 
during an October 2002 VA examination, the Veteran reported 
having occasional floaters in both eyes.  During his June 
2005 private evaluation, the Veteran reported floaters in 
both eyes for up to 20 years.  During an August 2005 Board 
hearing, the Veteran reported that he was seen in service for 
floaters in his eyes.  He indicated that he was told that 
there was nothing that could be done about floaters.  
Therefore, he no longer mentioned them. 

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).

In the present case, the Veteran was seen in service for 
floaters.  He has a current diagnosis of vitreous floaters.  
He reported having occasional floaters during an October 2002 
VA examination, around the time of his separation from 
service, and has indicated that he has noticed having 
vitreous floaters since service.  The Veteran as a layperson 
is competent to identify the presence of floaters in his 
eyes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds, further that the Veteran's reports are credible.  
His reports have been consistent and are adequately supported 
by medical evidence of record.  Because the Veteran had 
objective findings of vitreous floaters in service, and there 
is a showing of chronicity or continuity after discharge, the 
Board finds service connection for vitreous floaters is 
warranted.  See 38 C.F.R. 38 C.F.R. § 3.303(b).  

Chorioretinal Scars

Service treatment records show that the Veteran was seen in 
June 1983 for irritation in the right eye; however, it was 
noted that there was no visible corneal abrasion.  The 
Veteran had an ammonia injury to the eyes in October 2001; 
however an October 2002 VA examiner found no permanent damage 
from the reported chemical burn, and no evidence of scarring 
or disease.  The Veteran had a June 2005 diagnosis 
chorioretinal scars in the right eye; however, no opinion was 
rendered with respect to the etiology of his chorioretinal 
scars.  There were no chorioretinal scars observed during an 
October 2008 VA examination.  In the present case, there is 
simply no medical evidence which shows that chorioretinal 
scars in the right eye are related to service.  In light of 
the foregoing, the Board finds that service connection for 
chorioretinal scars is not warranted. 


Myopic Refractive Error

The Veteran is shown to have myopic refractive error in both 
eyes.  An October 2006 treatment note shows that the Veteran 
had no hypertensive retinopathy.  The November 2008 VA 
examiner stated that the Veteran's myopia is not related to 
an ammonia injury in service.  This opinion was based on a 
claims file review and an objective examination of the 
Veteran's eyes.  The examiner reasoned that myopia is caused 
by the eye being longer.  This opinion is the only competent 
medical evidence addressing the etiology of the current 
myopia and thus carries significant probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
indication that myopia is related to an injury or disease 
process in service.  Based on the above, the Board must 
conclude that the Veteran's myopia is of a congenital nature.  
Therefore service connection for myopic refractive error is 
not warranted. 

2.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Ulcerative Colitis

VA regulations provide that ratings under Diagnostic Codes 
7301 to 7329 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 
4.114; see also 38 C.F.R. §§ 4.113, 4.14 (2008).

Diagnostic Code 7323 assigns a 10 percent evaluation for 
ulcerative colitis with moderate symptoms with infrequent 
exacerbations.  38 C.F.R. § 4.114, Diagnostic Code 7323 
(2008).  A 30 percent evaluation is assigned when the 
disability is moderately severe with frequent exacerbations.  
Id.  A 60 percent evaluation is assigned when the disability 
is severe with numerous attacks a year and malnutrition, and 
health only fair during remissions.  Id.  A 100 percent 
evaluation is assigned pronounced symptoms resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  Id.

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just.  38 C.F.R. § 4.6 (2008).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition. Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14. 38 C.F.R. § 4.113 (2008).  

A September 2002 VA examination reflects a diagnosis of 
ulcerative colitis.  The Veteran requested that the rectal 
examination be deferred as he had one on a regular basis for 
follow-up for ulcerative colitis.  At the time of the 
examination, the Veteran was on no medications for ulcerative 
colitis, and his ulcerative colitis was in remission, 
although still present.  The Veteran reported that he 
underwent colonoscopy every two years for ulcerative colitis. 

Private treatment records dated in 2004 show that the Veteran 
was seen for an acute exacerbation of ulcerative proctitis.  
The Veteran had a January 2004 endoscopy, which revealed an 
acute exacerbation of ulcerative proctitis.  July 2004 
private treatment records reflect a mild, acute exacerbation 
of ulcerative proctitis.  The Veteran had a July 2004 biopsy 
of the colon and rectum.  The Veteran was noted to have a 
history of chronic ulcerative proctitis, and extension of 
ulcerative colitis was to be ruled out.  Biopsies revealed 
mild acute proctitis.  Specimens 1 - 4 were noted to be 
biopsies of the colon, which revealed no significant 
pathological change.  Specimen 5 of the colon/rectum revealed 
a mild acute proctitis.  It was noted that this could be 
secondary to preparation and instrumentation artifact.  It 
was noted that this could also be secondary to mild acute 
self-limited type colitis or infectious etiology.  No 
evidence of chronic disease was seen.  In September 2004, the 
Veteran reported that he still had rectal bleeding.  The 
physician felt that the Veteran was in the healing phase of 
ulcerative proctitis.  

During an August 2005 Board hearing, the Veteran reported 
symptoms of occasional rectal bleeding, and he reported 
having three to four bowel movements a day.  

An April 2007 private treatment note shows that the Veteran 
had a colonoscopy for reevaluation of chronic ulcerative 
colitis.  Colonic mucosa from the anus to the cecal pit was 
totally normal with normal mucosa.  The Veteran seemed well 
controlled on his present therapy.  

A March 2008 note shows that the Veteran had a history of 
rectal bleed due to chronic ulcerative colitis.  The Veteran 
was restarted on medication.

A November 2008 VA examination included a review of the 
medical record.  It was noted that the Veteran presented some 
private records as well.  The Veteran had past colonoscopies 
in 2004 and 2007.  The Veteran described his history of 
ulcerative colitis.  He reported that he was prescribed 
asulfadine as an oral agent in the form of 5-aminosalicylate 
medication.  He stated that he intermittently had to take 
these pills from 1986 to present.  A review of the Veteran's 
claims file indicated that he had a diagnosis of ulcerative 
proctitis; he was treated with Asacol three times a day.  The 
Veteran had never been hospitalized for his ulcerative 
colitis.  The examiner summarized findings from the Veteran's 
most recent two colonoscopy reports.  A July 2004 colonoscopy 
report documented that the Veteran was having an acute 
exacerbation of ulcerative proctitis.  An April 2007 
colonoscopy indicated that the Veteran's ulcerative colitis 
was in remission at that time.  A March 2008 letter indicates 
that the Veteran had a history of rectal bleed due to chronic 
ulcerative colitis.  The Veteran reported that he experienced 
bright red blood in the rectum once a month in frequency.  
During these exacerbations, he went to the bathroom three to 
four times a day with diarrhea.  The duration of these flare-
ups was for two days.  The Veteran denied abdominal pain, but 
reported that he had the urge to defecate.  He denied 
constipation.  He did not have any stricture, fistula, nor 
diagnosis of colon cancer.  He had not had any extra 
intestinal complication of ulcerative colitis.  Although the 
Veteran described having a flare-up every month, when asked 
the number of attacks per year, he reported having one attack 
per year.  The VA examiner stated that the Veteran's 
ulcerative colitis did not affect the Veteran's ability to 
perform his activities of daily living or his occupation.  
There was no history of hospitalization or surgery.  The 
Veteran was not malnourished and his appetite was 
appropriate.  His diet and appetite were noted to be good.  
The Veteran denied anemia.  The Veteran reported that he had 
been told by his primary care provider that he had B12 
deficiency due to ulcerative colitis.  The examiner noted, 
however, that this information was incorrect in that the 
Veteran's ulcerative colitis only involved his rectum, 
causing an ulcerative proctitis.  He had not had disease 
beyond his rectum.  The Veteran had lost approximately 17 
pounds since April 2008; however he was advised to do so due 
to mild elevation of his glucoses as his body mass was 30.  A 
physical examination was completed.  

The Veteran was diagnosed with ulcerative colitis, mild.  The 
examiner stated that records indicate that the Veteran had 
ulcerative proctitis by colonoscopy in 2004 and a normal 
colonoscopy in 2007 indicating disease remission.  He was 
restarted on medications in March 2008 by his 
gastroenterologist.  A colonoscopy had not been done after 
reinitiating medications.  The examiner opined, after a 
review of the medical record, that the Veteran's severity of 
disease regarding ulcerative colitis should be officially 
classified as mild and benign.  She noted, using the VA 
schedule of ratings given for digestive systems, that the 
Veteran had to be given the most benign rating which was for 
moderate ulcerative colitis with infrequent exacerbations.  

The VA examiner provided the following rationale: Ulcerative 
colitis is characterized by recurring episodes of 
inflammation limited to the mucosal layer of the colon.  It 
almost invariably involves the rectum and may extend in a 
proximal and continuous fashion to involve other portions of 
the colon.  There are different terms used to describe the 
degree of involvement.  The Veteran had involvement limited 
to the rectum; therefore, his disease process was called 
ulcerative proctitis according to the colonoscopy reports 
available.  However, the Veteran's most recent colonoscopy 
report in 2007 was normal.  In March 2008, the Veteran's 
gastroenterologist made a recommendation that he restart 
medication based upon his history of rectal bleeding due to 
chronic ulcerative colitis.  The Veteran was not anemic and 
had never been.  His B12 deficiency was not related to 
ulcerative colitis.  The Veteran had no evidence of 
inflammatory bowel disease involving his small bowel or 
stomach.  The examiner explained that the Veteran's B12 
deficiency or pernicious anima was found by his primary care 
provider to have intrinsic factor autoantibodies, and the 
Veteran had a positive test for his.  Therefore, this was a 
separate entity and did not involve his ulcerative colitis.  
The examiner found that the Veteran's ulcerative colitis fit 
the classification for mild ulcerative colitis; which 
involved disease confined to the rectum (proctitis) or recto 
sigmoid, with intermittent rectal bleeding and mild diarrhea 
with fewer than four small loose stools per day.  The 
examiner noted that moderate disease was usually 
characterized anatomically by the involvement of more than 
the distal colon with inflammatory processes extended to the 
splenic fixture.  Severe disease usually involved extensive 
colonic involvement, characterized by frequent loose stools 
(greater than ten per day) with severe cramps, fever, and 
bleeding often necessitating blood transfusion.  The examiner 
stated that the Veteran should be given the lowest category 
of the options given because his disease was mild.  

The Veteran is currently in receipt of a 10 percent 
evaluation for ulcerative colitis under Diagnostic Code 7323.  
A higher 30 percent evaluation is not warranted in this case 
where the Veteran is not shown to have moderately severe 
ulcerative colitis with frequent exacerbations.  38 C.F.R. § 
4.114, Diagnostic Code 7323 (2008).  Medical evidence of 
record shows that the Veteran's ulcerative colitis is mild in 
severity.  An October 2002 VA examination shows that 
ulcerative colitis was in remission at that time.  Medical 
records dated in 2004 reflect a mild, acute exacerbation of 
ulcerative proctitis, characterized by rectal bleeding.  The 
Veteran reported loose stools occurring three to four times a 
day in addition to rectal bleeding.  An April 2007 
colonoscopy was normal and the Veteran was noted to be 
controlled on his present therapy.  A November 2008 VA 
examination shows that the Veteran's ulcerative colitis was 
mild in severity.  The examiner gave an extensive statement 
of reasons and bases for her opinion based on medical 
evidence, and on her own expertise.  The Board finds, 
therefore that a higher evaluation is not warranted for the 
Veteran's ulcerative colitis.  
  
Hypertension

Under Diagnostic Code 7101, for the evaluation of 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension), a 10 percent evaluation is assigned 
when diastolic blood pressure is predominantly 100 or more, 
systolic blood pressure is predominantly 160 or more, or 
there is a history of diastolic blood pressure at 
predominantly 100 or more that requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).  
A 20 percent evaluation is assigned when diastolic pressure 
is predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  Id.  A 40 percent evaluation is 
assigned when diastolic pressure is predominantly 120 or 
more.  Id.  A maximum 60 percent evaluation is assigned when 
diastolic pressure is predominantly at 130 or more.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1). Hypertension is 
defined as diastolic blood pressure that is predominantly 90 
millimeters (mm) or greater, while isolated systolic 
hypertension is defined as systolic blood pressure that is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  Parenthetically, the Board 
notes that effective October 6, 2006, the regulations for 
evaluating cardiovascular disorders were amended to add 38 
C.F.R. § 4.100.  Also, a new note (3) was added to 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 which instructs to evaluate 
hypertension separately from hypertensive heart disease and 
other types of heart disease.  See 71 Fed. Reg. 52457 (Sept. 
6, 2006).  However, the applicability date of the amended 
criteria is for claims received by the VA on or after October 
6, 2006.

The Veteran's September 2002 VA examination reflects a blood 
pressure reading of 124/81.  The Veteran was taking monopril 
and hydrochlorothiazide for control of hypertension. 

Air Force Medical Center records reflect blood pressure 
readings as follows: 153/87 in February 2002 and 131/86 in 
October 2002.  Private treatment reports reflect a blood 
pressure of 132/86 in June 2005.  Treatment records from the 
Family Practice Clinic at the Barksdale Air Force Base 
reflect blood pressure readings as follows: 147/94 and 143/90 
in October 2006; and 115/75 in April 2007 with hypertension 
noted to be well controlled. 

A VA examination was completed in November 2008.  The claims 
file was reviewed.  The Veteran also presented some private 
records as well.  The Veteran reported that he was placed on 
constant medication in 2002.  He reported feeling weak due to 
his high blood pressure.  He denied complications of high 
blood pressure such as cerebrovascular accident, transient 
ischemic attack, renal dysfunction, and peripheral arterial 
disease.  There was no indication of left ventricular 
hypertrophy, myocardial infarction, rheumatic heart disease, 
cardiac intervention, and no history of heart or valvular 
disease.  The examiner noted that the Veteran was taking 
monopril, felodipine, atenolol and Bayer aspirin for 
treatment of his high blood pressure.  Physical examination 
reflects blood pressure readings of 120/72, 120/70, and 
188/70 sitting, standing and lying.  Echocardiogram and 
electrocardiogram studies were completed in conjunction with 
the November 2008 VA examination.  The examiner stated that 
the Veteran had a normal echocardiogram study and normal 
electrocardiogram.  The examiner noted that a review of the 
Veteran's vital signs from March 2007 to October 2008, which 
reflect blood pressure readings as follows: 133/77 and 120/70 
in March 2007; 110/60 in May 2007; 112/71 in November 2007; 
122/83 and 141/82 in April 2008; and 130/80 in October 2008.  
The Veteran was diagnosed with hypertension, well controlled 
without evidence of target organ complications, normal 
echocardiogram and electrocardiogram.  The examiner stated 
that these findings were supported by the Veteran's primary 
care physician who indicated at the last visit on October 
2008 that the Veteran's hypertension was under good control.  

The Veteran is currently in receipt of a 10 percent 
evaluation under Diagnostic Code 7101.  VA treatment records 
and VA examinations reflect diastolic blood pressure readings 
ranging from 60 to 87 and systolic blood pressure readings 
ranging from 110 to 188.  The Veteran's diastolic blood 
pressure readings were all below 110, and systolic readings 
were all below 200.  The Board finds that diastolic pressure 
is not shown to be predominantly 110 or more, and systolic 
pressure is not shown to predominantly 200 or more to warrant 
a higher, 20 percent evaluation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2008).  The Veteran is not shown to 
have hypertensive heart disease and other types of heart 
disease to warrant a separate evaluation under other 
provisions of the Diagnostic Code. 

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service- 
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this regard, the schedular evaluations in this case are 
not inadequate.  Ratings in excess of those assigned are 
provided for certain manifestations of the service-connected 
disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, 
the diagnostic criteria adequately describe the severity and 
symptomatology of the service-connected disabilities at 
issue.  The Veteran's service-connected ulcerative colitis 
and hypertension have not been shown to cause interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, have not necessitated frequent periods 
of hospitalization, and has not otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The Veteran has been diagnosed with vitreous floaters, 
service medical records indicate floaters in service, and the 
Veteran has provided competent and credible evidence of 
vitreous floaters since service.  Therefore, the Board 
concludes that the evidence supports a finding that the 
Veteran has vitreous floaters etiologically related to active 
service.  The record provides no competent evidence showing 
that chorioretinal scars in the right eye were incurred or 
aggravated in service, and no nexus has been established 
between chorioretinal scars and his military service.  The 
preponderance of the evidence is against finding that the 
Veteran has chorioretinal scars etiologically related to 
active service.  The Veteran has current myopic refractive 
error; however, myopic refractive error is not shown to be 
related to a superimposed disease or injury in service.  
Therefore, service connection for myopic refractive error is 
not warranted.

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected 
ulcerative colitis. The preponderance of the evidence is 
against the claim for a higher evaluation for the Veteran's 
service-connected hypertension.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's rating 
claims.




ORDER

Service connection for vitreous floaters is granted.

An initial rating for ulcerative colitis, in excess of 10 
percent, is denied.

An initial rating for hypertension, in excess of 10 percent, 
is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


